Citation Nr: 0030439	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  97-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a tender scar of the left ankle.

2.  Entitlement to an initial compensable evaluation for 
residuals of a spinal fracture at D4.

3.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left fibula and separation of 
the distal tibiofibular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from November 17, 1992 to 
February 24, 1996.

The current appeal arose from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The RO granted entitlement 
to service connection for a compression fracture at D4 with 
assignment of a noncompensable evaluation; residuals of an 
old fracture of the left lower fibula and separation of the 
distal tibiofibular joint with assignment of a noncompensable 
evaluation; and a tender scar of the left ankle with 
assignment of a 10 percent evaluation, all of the foregoing 
having been made effective February 25, 1996.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicative actions, and 
to ascertain the veteran's correct address in June 1998.

Jurisdiction of the veteran's claims was assumed by the RO in 
Cleveland, Ohio, which in March 1999 affirmed the 
determinations previously entered.

In April 2000 the Board remanded the claims file to the RO to 
ascertain the veteran's correct address, and for further 
development and adjudicative actions.

After having determined that the veteran's whereabouts could 
not be determined, the RO, in July 2000, affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran without good cause shown failed to report for 
scheduled VA examinations associated with his increased 
rating claim for a tender scar of the left ankle.

2.  The veteran without good cause shown failed to report for 
scheduled VA examinations associated with his increased 
rating claim for a compression fracture at D4.

3.  The veteran without good cause shown failed to report for 
scheduled VA examinations associated with his increased 
rating claim for residuals of an old fracture of the left 
lower fibula and separation of distal tibiofibular joint.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to an initial 
evaluation in excess of 10 percent for a tender scar of the 
left ankle is denied as a matter of law.  38 C.F.R. § 3.655 
(2000).

2.  The veteran's claim of entitlement to an initial 
compensable evaluation for a compression fracture at D4 is 
denied as a matter of law.  38 C.F.R. § 3.655.

3.  The veteran's claim of entitlement to an initial 
compensable evaluation for residuals of an old fracture of 
the left lower fibula and separation of the distal 
tibiofibular joint is denied as a matter of law.  38 C.F.R. 
§ 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record.  
38 C.F.R. § 3.655.




The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty to assist is not a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2000).

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub.L. 106-475 (Nov. 9, 2000; 114 Stat. 2096) (to be 
codified at 38 U.S.C.A. § 5103(a)).

Factual Background and Analysis

As noted earlier, the Board remanded this case on two 
previous occasions, not only for the purpose of further 
development and adjudicative actions, but to ascertain the 
veteran's whereabouts especially with a view toward 
accomplishment of the Board directed examinations.  

The record shows that the veteran failed to report for 
scheduled VA examinations on two occasions.  The RO made 
exhaustive efforts to notify the veteran of the scheduled 
examinations and to ascertain his correct address.  RO 
letters to the veteran were returned as undeliverable; 
however, those letters sent to an address for the veteran 
obtained from the Internet were not returned as 
undeliverable.  

Regardless, the veteran has failed to respond to the RO's 
notifications of the need to report for scheduled 
examinations, and it is clear that the most recent 
correspondence has not been returned as undeliverable.  

Given the presumption of regularity of the mailing of VA 
examinations scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, muchless taken 
the time to notify the RO of his change of address by 
completing and returning provided change of address forms, 
the Board is satisfied that the veteran failed to report to 
the scheduled VA examinations without good cause.  38 C.F.R. 
§ 3.655.

Therefore, the Board finds that the veteran's increased 
ratings claims for the disabilities at issue must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a fracture of the left ankle to include a 
tender scar is denied.

Entitlement to an initial compensable evaluation for 
residuals of a spinal fracture at D4 is denied.


Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left fibula and separation of 
the distal tibiofibular joint is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


